Opinion issued April 14, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01120-CV
———————————
Timothy J. O'Brien, individually and on behalf of YUna O'Brien, a
minor, Appellants
V.
Richard Alderman, John Antel, Trudy BarreTt, 
Nancy Beck Young, Robert Buzzanco, Carl Carlucci,
James Conyers, Dona Cornell, Steven Craig, Donald J. Foss, Daniel L. Gardner,
Jim Granato, Gerald Horne, Juany Jiminez, Renu Khator, Saleha Khumawala, 
Keith Kowalka, Maria Martinez, William Munson,
Gloria Ned, Nancy Nguyen, Joseph Pratt, Raul Ramos,
Jose Rangel, Harrell Rodgers Jr., John Rudley, uadalupe San Miguel, and Jerald
Strickland, Appellees

 

 
On Appeal from the 151st District Court
Harris County, Texas

Trial Court Case No. 2009-20328
 

 
MEMORANDUM OPINION
          Appellees
Richard Alderman, John Antel, Trudy Barrett, Nancy Beck Young, Robert Buzzanco,
Carl Carlucci, James Conyers, Dona Cornell, Steven Craig, Donald J. Foss,
Daniel L. Gardner, Jim Granato, Gerald Horne, Juany Jiminez, Renu Khator,
Saleha Khumawala, Keith Kowalka, Maria Martinez, William Munson, Gloria Ned,
Nancy Nguyen, Joseph Pratt, Raul Ramos, Jose Rangel, Harrell Rodgers Jr., John
Rudley, Guadalupe San Miguel, and Jerald Strickland (the State appellees) have moved
to dismiss the appeal.  The Court
notified appellant Timothy O’Brien of the motion and ordered any response to be
filed by February 23, 2011.  O’Brien has
not responded to the motion.  
The State appellees point out that
O’Brien has explicitly appealed only the trial court’s order denying his motion
to quash his deposition and granting the State’s motion to compel.  They contend that we lack jurisdiction to
hear an appeal of this interlocutory order and therefore must dismiss.  
With the exception of certain
statutory interlocutory jurisdiction not at issue here, this Court has
jurisdiction to hear appeals only from final judgments.  Lehmann
v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see also Tex. Civ. Prac.
& Rem. Code § 51.014 (West 2008) (granting jurisdiction over certain
interlocutory orders).  The trial court’s
order is an interlocutory discovery order, not a final judgment.  The Court thus lacks jurisdiction over this
appeal.  
Accordingly, the motion is granted, and the appeal
is dismissed.  Tex. R. App. P. 42.1(a)(1).  All other pending motions in this appeal are
overruled as moot.  The Clerk is directed
to issue mandate within 10 days of the date of this appeal.  Tex.
R. App. P. 18.1.
                                      PER
CURIAM
 
 
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.